 

 

fUSDSEHHWY
DOCUMENT
UNITED sTATEs DIsTRIcT coURT ELECTRONICALLY FlLED
soUTHERN DISTRICT ozz‘ NEw YoRK DOC #:

DATE FILED: @ '2.°-> § §

17-cv-9429 (JGK)

 

 

 

 

 

 

 

IN RE: NEELAM TANEJA

 

 

MEMORANDUM OPINION
& ORDER

 

 

JOHN G. KOELTL, District Judge:

On October 15, 2018, this Court denied the motion of the
pro se appellant, Neelam Taneja, for reconsideration of this
Court's Memorandum Decision and Order affirming the bankruptcy
court’s dismissal of her Chapter 13 petition. Dkt. No. 26.
Taneja now brings a motion for a stay pending her appeal to the
Second Circuit Court of Appeals pursuant to Federal Rule of
Civil Procedure 62(€) and Federal Rule of Appellate Procedure
S(a)(l)(A) and (Cy.

“A stay is an intrusion into the ordinary processes of
administration and judicial review, and accordingly is not a
matter of right, even if irreparable injury might otherwise
result to the appellant.” Nken V. Holder, 556 U.S. 418, 427
(2@09) (internal quotation marks and citations omitted). The
movant bears the burden of showing that a stay is justified

under the circumstances. Id. at 433-34.

 

In determining whether to grant a stay, courts consider

four factors: “(l) whether the stay applicant has made a strong

 

showing that [s]he is likely to succeed on the merits; (2)

whether the applicant will be irreparably injured absent a stay;

 

(3) whether issuance of the stay will substantially injure the
other parties interested in the proceeding; and (4) where the

public interest lies.” U.S. S.E.C. v. Citigroup Global Mkts.

 

lnc., 613 F.Bd 158, 162 (2d Cir. 2012) (per curiam). “Courts

have treated these factors like a sliding scale, such that more

of one excuses less of the other[s].” Strougo v. Barclays PLC,

 

194 F. Supp. 3d 230, 233 (S.D.N.Y. 2016) (internal quotation
marks omitted). The first two factors “are the most critical,”
and accordingly, receive the most weight. §Een, 556 U.S. at 434.

""‘i‘§_rl`eja's""motion for""s_tay does not provi`d_é""`any basis for them "
Court to conclude that she has a likelihood of success on the
merits in her proceeding before the Second Circuit Court of
Appeais; rather, she reiterates arguments that she made in her`
initial appeal to this Court, which this Court has already
considered and dismissed. Further, Taneja states that she will
be irreparably harmed absent a stay and that a stay would not
harm the public interest, but has not provided a basis for those
assertions.

Because Taneja has not shown that any of the four relevant

factors weigh in favor of a stay, Taneja’s motion for a stay is

 

 

denied. Taneja may file a motion foruarstaymbeiore the Secondwm

Circuit Court of Appeais pursuant
Procedure 8(a)(2)(A)(ii).
SO ORDERED.

Dated: New York, New York
october 23, 2018

to Federal Rule of Appellate

 

c'"// \\ / 1 °
Q//R John G. Koeltl

United States District Judge

 

 

 

